Order entered February 8, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-20-01012-CV

                  IN RE TONY LAMAR VANN, Relator

         Original Proceeding from the 193rd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-07180

                                   ORDER
               Before Justices Pedersen, III, Carlyle, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus, and DENY the stay motion as moot.


                                           /s/   CORY L. CARLYLE
                                                 JUSTICE